Case 9:18-cv-00120-RC-ZJH Document 65 Filed 09/11/20 Page 1 of 2 PageID #: 440




                           **NOT FOR PRINTED PUBLICATION**


                        IN THE UNITED STATES DISTRICT COURT

                         FOR THE EASTERN DISTRICT OF TEXAS

                                      LUFKIN DIVISION

CLARENCE WRIGHT                                 §

VS.                                             §      CIVIL ACTION NO. 9:18-CV-120

TEXAS DEP’T OF CRIMINAL JUSTICE,                §
ET AL.

          ORDER OVERRULING PLAINTIFF’S OBJECTIONS AND ACCEPTING
           THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

       Plaintiff Clarence Wright, a prisoner confined at the Polunsky Unit of the Texas Department

of Criminal Justice, Correctional Institutions Division, proceeding pro se and in forma pauperis,

filed this civil rights action pursuant to 42 U.S.C. § 1983 and the Religious Land Use and

Institutionalized Persons Act of 2000 (RLUIPA), 42 U.S.C. § 2000cc , against the Texas Department

of Criminal Justice, Correctional Institutions Division and Bryan Collier.

       The Court referred this matter to the Honorable Zack Hawthorn, United States

Magistrate Judge, for consideration pursuant to applicable laws and orders of this Court. The

Magistrate Judge has submitted a Report and Recommendation of United States Magistrate

Judge. The Magistrate Judge recommends granting defendant Collier’s motion to partially

dismiss the complaint, and allowing plaintiff to proceed with his claim for injunctive relief under

the RLUIPA and with his Fourteenth Amendment claim.

       The Court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and the pleadings. Plaintiff filed objections to the
Case 9:18-cv-00120-RC-ZJH Document 65 Filed 09/11/20 Page 2 of 2 PageID #: 441




Magistrate Judge’s Report and Recommendation. Plaintiff alleges he did not receive the Report and

Recommendation in a timely fashion due to issues in the prison mail room, but the Court has applied

no response deadline to him in this case. Therefore, the Court has conducted a de novo review of

the objections in relation to the pleadings and the applicable law. See FED. R. CIV. P. 72(b).

       Plaintiff contends that the Eleventh Amendment does not bar his claims for monetary

damages under the RLUIPA because the State of Texas waived its sovereign immunity under the

Eleventh Amendment to the United States Constitution by accepting federal funds for prisons. The

United States Supreme Court rejected this precise argument in Sossamon v. Texas, 563 U.S. 277, 280

(2011). The Supreme Court held that States do not waive their sovereign immunity to private suits

for monetary damages under the RLUIPA by accepting federal funds. Id. at 293. After careful

consideration of all the pleadings and the relevant case law, the Court concludes that plaintiff’s

objections lack merit.

                                             ORDER

       Accordingly, plaintiff’s objections (docket entry #64) are OVERRULED. The findings of

fact and conclusions of law of the Magistrate Judge are correct, and the report of the Magistrate

Judge (docket entry #60) is ACCEPTED. Defendant Collier’s motion to partially dismiss the action

(docket entry #48) is GRANTED. Plaintiff shall be permitted to proceed with his claim for

injunctive relief under the RLUIPA and with his Fourteenth Amendment claim.

         So ORDERED and SIGNED, Sep 11, 2020.


                                                            ____________________
                                                            Ron Clark
                                                            Senior Judge



                                                 2
